“the Minister”) of the one part and RANK MINING COMPANY LIM
having its registered office at C825/26, LAGOS STREET, EAST LEGON, AC
PRIVATE MAIL BAG, AIRPORT OFFICE, ACCRA, GHANA (hereinafter as
Company”) of the second part:
WHEREAS:

The Government is desirous of developing its mineral resources in such ra
as will ensure that the maximum possible benefits accrue to the nation fick
exploitation of minerals and has agreed to grant the Company a Mining Leases

the terms and conditions hereinafter following:
NOW THIS AGREEMENT WITNESSETH that:

1, GRANT OF MINING RIGHTS ;

(a) |The Government hereby grants to the Company mining rights

ALL that piece of land described in the schedule hereto and mpe*

this Agreement. Such term shall be renewable from time to ti
accordance with the Minerals and Mining Law, 1986, PNDC. 1
(b) |The Government hereby grants to the Company the exclusive
to work, develop and produce gold in the Lease Area for thé
term of thirty (30) years (including, the processing, storing and_
transportation of ore and materials together with the rights and
powers reasonably incidental thereto) subject to the provisions of

this Agreement;

LANDS REGISTAY NO, 1469/no0)
(c)

(d)

(e)

(f)

The Company shall not, however, conduct any operations in a
sacred area and shall not, without the prior consent in writing of
the Minister conduct any operations:
(i) within 50 yards of any building, installation, reservoir of
dam, public road, railway or area appropriated for railway;
(ii) in an area occupied by a market, burial ground cemetery or
Government office, or situated within a town or village or set
apart for, used, appropriated or dedicated to a public
purpose.
The Company shall commence commercial production of gold
within two (2) years from the date of this Mining Lease.
The Company shall conduct its operations in a manner consistent
with good commercial mining practices so as not to interfere
unreasonably with vegetation in the Lease Area or with the
customary rights and privileges of persons to farm, hunt and snare
game, gather firewood for domestic purposes or to collect snails.
The public shall be permitted at their sole risk to use without
charge, any road constructed by the Company in the Lease Area, in
a manner consistent with good mining practices, safety and
security, provided that such use does not unreasonably interfere
with the operations of the Company hereunder and provided also
that such permission shall not extend to areas enclosed for mining
operations.
Nothing contained in this Agreement shall be deemed to confer any
rights on the Company conflicting with provisions contained in the
Minerals and Mining Law, 1986, P.N.D.C.L. 153 or to permit the
Company to dispense with the necessity of applying for and
obtaining any permit or authorization which the Company may be
required by law or regulation to obtain in respect of any work or

activity proposed to be carried out hereunder.
GRANT OR RIGHTS TO THIRD PARTIES IN THE MINING AREA:
(a) Subject to satisfactory arrangements between the Government and

the Company, the Government shall grant the first option to the
Company to work minerals other than gold discovered in the Lease
Area.

(b) Failing such satisfactory arrangements between the Government
and the Company, the Government reserves the right to grant
licences to third parties to prospect for or to enter into agreements
for the production of minerals other than gold in the Lease Area,
provided that any such activity shall not unreasonably interfere with
the rights granted to the Company hereunder.

POWER OF GOVERNMENT TO EXCLUDE PARTS OF THE MINING AREA:

(a) The Government may by reasonable notice in writing to the

Company exclude from the Lease Area, at any time and from time
to time, any part which may be required for any stated public
Purpose whatsoever, provided that: ,

(i) The parts so excluded shall not have a surface area in the
aggregate greater than ten percent of the Lease Area.

(ii. Any parts of the Lease Area so excluded shall continue to
form part of the Lease Area subject to this Agreement
except that no mining operations shall be conducted on the
parts so excluded.

(iii) | No part of the Lease Area shall be so excluded in respect of
which the Company shall have given prior notice specifying
that such part is required for mining operations hereunder or
on which active operations have commenced or are in
progress (such as digging, construction, installation or other
works related to gold mining) but, in lieu thereof, a part
equal in area to any such part shall be excluded for such
public purposes; and
(b)

(iv) The Government shall not take to itself or grant to third
parties the right to mine gold from any part so excluded.
The company shall be relieved of all liabilities or obligations
hereunder in respect of any part excluded under this paragraph
except liabilities or obligations accrued prior to such exclusion.

WORK OBLIGATION:
The Company shall continuously operate in the Lease Area in accordance

with good mining practices until such time as the reserves or deposits

may be exhausted or the mine can no longer be economically worked or

until this Agreement expires, whichever shall be sooner.
CONDUCT OF OPERATIONS:

(a) .

(b)

©

The Company shall conduct all of its operations hereunder with due
diligence, efficiency, safety and economy, in accordance with good
mining practices and in a proper and workmanlike manner,
observing sound technical and engineering principles using
appropriate modern and ‘effective equipment, machinery, materials
and methods, and pay particular regard to conservation of
resources, reclamation of land and environmental protection
generally. :
The Company shall mine and extract ore in accordance with
paragraph 5(a) herein utilizing methods which include dredging,
quarrying, pitting, trenching, stoping and shaft sinking in the Lease
Area.
The company shall maintain all equipment in good and safe
condition, normal wear and tear excluded, and shall keep all
excavated areas, shafts, pits and trenches in good and safe
condition and take all practical steps:- ,
(ii) to prevent damage to adjoining farms and villages;
(ii) to avoid damage to trees, crops, buildings structures and
other property in the Lease Area; to the extent, however,
(d)

(e)

(f)

that any such damage is necessary or unavoidable, the
Company shall pay fair and reasonable compensation.
The Company shall fence off effectually from the adjoining lands,
all pits, shafts and other works made or used under the powers
hereof.
The company shall as far as is necessary or practicable provide and
maintain in good repair and condition roads, gates, stiles and
fences for the convenient occupation of the surface of the Lease
Area.
The Company shall provide and maintain proper and sufficient
drains, culverts, arches and passageways for carrying off any
waters which shall arise or be produced or interrupted by any of
the works hereby authorized so that the drainage of the Lease Area
may not be prevented or prejudiced.

NOTIFICATION OF DISCOVERY OF OTHER MINERALS:

(a)

The Company shall report forthwith to the Minister, the Chief
Executive of the Minerals Commission, the Chief Inspector of Mines
and the Director of Geological Survey, the discovery in the Lease
Area of any other mineral deposits apart from gold and the
Company shall be given the first option to prospect further and to
work the said minerals, subject to satisfactory arrangements
between the Government and the Company.

Failing any such satisfactory arrangements the Company shall not
produce any minerals from the Lease Area other than gold except
where they are unavoidably linked with the production of gold.

SAMPLES:

(a)

The Company shall not during the currency of this agreement
remove, dispose of or destroy, except in analyses, any cores or
samples obtained from the Lease Area without the prior consent in
writing of the Chief Inspector of Mines.
(b)

The Company shall provide the Director of Geological Survey with
such samples from the Lease Area as he may from time to time
reasonably request, and shall keep such samples as he may be
directed to do so by the Chief Inspector of Mines.

HEALTH, SAFETY AND ENVIRONMENTAL PROTECTION:

(a)

(b)

The Company shall comply with all such reasonable instructions as
may from time to time be given by the Chief Inspector of Mines for
securing the health and safety of persons engaged in or connected
with the operations hereunder.

The Company shall adopt all necessary and practical precautionary
measures to prevent undue pollution of rivers and other potable
water and to ensure that such pollution does not cause harm or
destruction to human or animal life or fresh water fish or
vegetation.

POWER OF CHIEF INSPECTOR OF MINES TO EXECUTE CERTAIN
WORKS: .
If the Company shall at any time fail to comply with any provisions of this

Agreement or applicable law and such failure is likely, in the opinion of the

Chief Inspector of Mines, to:

(i)

(ii)
(iii)
(iv)

endanger the health or safety of persons, or

endanger the environment, or

cause harm or destruction to potable water; or

result in damage to mining equipment or other structures or
installation;

the Chief Inspector of Mines, shall after giving the Company reasonable

notice, execute any works which in his opinion are necessary and

practicable in the circumstances and the costs and expenses of such

works shall be borne by the Company.
10.

ii,

12.

LIABILITY FOR DAMAGE OR INJURY AND INDEMNITY:
(a) Nothing in this Agreement shall exempt the Company from liability

for any damage, loss or injury caused to any person, property or
interest as a result of the exercise by the Company of any rights or
powers granted to it under this Agreement.

(b) |The Company shall at all times indemnify the Government and its
officers and agents against all claims and liabilities in respect of any
loss suffered by or damage done to third parties arising out of the
exercise by the Company of any rights or powers granted to it
under this Agreement provided that the Company shall not so
indemnify the Government, its officers and agents where the claim
or liability arises out of the wrongful or negligent acts of the
Government, its officers and agents.

EMPLOYMENT AND TRAINING:

(a) Citizens of Ghana shall be given preference for employment by the

Company in all phases of its operations hereunder to the maximum
possible extent, consistent with safety, efficiency and economy.

(b) | Except with respect to unskilled personnel, the Company may
employ non-Ghanaian personnel in the conduct of its operations
provided that the number of such non-Ghanaian personnel
employed shall not exceed the quota permitted by the Government.

(Cc) |The Company shall provide appropriate programmes of instruction
and theoretical and practical training to ensure the advancement,
development, improved skills and qualification of Ghanaian
employees in all categories of employment.

PREFERENCE FOR GHANAIAN GOODS AND SERVICES

In the conduct of its operations and in the purchase, construction and

installation of facilities, the Company shall give preference to:-
13.

14.

(a)

materials and products made in Ghana, if such materials and
products are comparable or better in price, quality and delivery
dates than materials and products from foreign sources;

service agencies located in Ghana owned by Ghanaian citizens or
companies organized pursuant to Ghanaian law, including but not
limited to, insurance agencies, bidding contractors, import brokers,
dealers and agents if such agencies give or provide equal or better
price and quality of service than competing foreign firms and can

render services at such times as the Company may require.

AFFILIATED COMPANY TRANSACTIONS:

(a)

©)

Any services including services in respect of the purchase and
acquisition of materials outside Ghana provided by an affiliated
company, shall be obtained only at a price which is fair and
reasonable. The Company shall, at the request of the Minister,
provide such justification of costs as may be required, duly
supported by an Auditor's certificate if necessary.

Any other transactions between the Company and an affiliated
company shall be on the basis of competitive international prices
and upon such terms and conditions as would be fair and
reasonable had such transactions taken place between unrelated
parties.

The Company shall notify the Minister of any and all transactions
between the Company and an affiliated company and shall supply
such details relating to such transactions as the Minister may by
notice reasonably require.

TECHNICAL RECORDS:

(a)

The Company shall maintain at its registered or mine “offices
complete records of pits and trenches (location, depths of
overburden and gravel and assay value) in the Lease Area in such
form as may from time to time be approved by the Chief Inspector
15.

of Mines, Chief Executive of the Minerals Commission and the
Director of Geological Survey.

(b) | The Company shall maintain at the said offices copies of all reports
including interpretations dealing with gold and other precious
minerals prospects in the Lease Area in the course of its operations
hereunder and copies of all tests and analyses, geological and
geophysical maps, diagrams or charts relevant to its operations
hereunder. These reports and records. may be examined by
persons in the service or acting on behalf of the Government and
authorized in writing by the Minister.

(c) The Company shall maintain at the said offices correct and
intelligible plans and sections of all mines which plans and sections
shall show the operations and workings which have been carried on
as well as dykes, veins, faults and other disturbances which have
been encountered in such workings and operations. All such plans
and sections shall be made, amended and completed from actual
surveys conducted for that purpose. :

(d) Upon expiration or termination of this Agreement or the surrender
of any part of the Lease Area, such records and data as are
required to be maintained pursuant to this paragraph which relate
to the Lease Area, or such part of the Lease Area as may have
been surrendered shall be delivered to the Chief Inspector of
Mines, Chief Executive of the Minerals Commission and the Director
of Geological Survey and shall become the property of the
Government without charge.

PRODUCTION RECORDS:

The Company shall maintain at its registered or mine offices complete and

accurate technical records of its operations and production in the Lease

Area in such form as may from time to time be approved by the Chief

Inspector of Mines.
16. FINANCIAL RECORDS:

(a)

(b)

The Company shall maintain at its registered or mine offices
detailed and complete accounts and systematic financial records of
its operations as may be required by law. The books of account
shall show all revenues received by the Company from all sources
including its operations hereunder, as well as all its expenditure.
The Company shall provide for a clear basis for understanding and
relating the financial records and accounts to its operations.
The Company's books of account shall be kept on the basis of
generally accepted accounting principles.

(c) The Company shall keep separately records and financial statements

()

in terms of Ghana currency and also in terms of U.S. Dollars or
other international currency and may record in foreign currency
such claims and liabilities as arise in such foreign currency.

The Company's books of account shall be audited within six (6)
months after the close of each Financial Year by a qualified ©
Accountant and member of the Ghana Institute of Chartered
Accountants. Such auditing shall not in any way imply acceptance
of its results by the Government or preclude the Government from
auditing such books of account. The Company shall deliver to the
Minister without charge, copies of all or any part of such financial
records as he may from time to time reasonably request.

17. REPORTS:

(a)

The Company shall furnish a report each quarter, to the Minister,
the Chief Inspector of Mines, the Chief Executive of the Minerals
Commission and the Director of Geological Survey, in such forms as
may from time to time be approved by the Minister, regarding the
quantities of gold and other precious minerals won in that quarter,
quantities sold, the revenue received and royalties payable for that

quarter and such other information as may be required. Such
(b)

(c)

(¢)

reports shall be submitted not later than thirty (30) days after the
end of each quarter.

The Company shall furnish a report each half-year to the Minister,
the Chief Inspector of Mines, the Chief Executive of the Minerals
Commission and the Director of Geological Survey in such form as
may from time to time be approved by the Minister summarising
the results of its operations in the Lease Area during the half-year
and records to be kept by the Company pursuant to paragraphs 14,
15 and 16 hereof. Each such report shall include a description of
any geological or geophysical work carried out by the Company in
that half-year and a plan upon a scale approved by the Chief
Inspector of Mines showing dredging areas and mine workings.
Such reports shall be submitted not later than forty (40) days after
the half-year to which they relate.

The Company shall furnish a report each Financial Year in such
form as may from time to time be approved by the Minister to the
Chief Inspector of Mines, the Chief Executive of the Minerals
Commission and the Director of Geological Survey Department
summarising the results of its operations in the Lease Area during
that Financial Year and the records required to be kept by the
Company pursuant to paragraphs 14, 15, and 16 hereof. Each
such report shall include a description of the proposed operations
for the following year with an estimate of the production and
revenue to be obtained therefrom. Such reports shall be submitted
not later than sixty (60) days after the end of each Financial Year.
The Company shall furnish the Minister, the Chief Inspector of
Mines, the Chief Executive of the Minerals Commission and the
Director of Geological Survey not later than three (3) months after
the expiration or termination of this Agreement, with a report
giving an account of the geology of the Lease Area including the
stratigraphic and structural conditions, together with a geological
map on a scale prescribed in the Mining Regulations.

(e) |The Company shall furnish the Minister and the Chief Executive of
the Minerals Commission, with a report of the particulars of any
proposed alteration to its regulations. The Company shall also
furnish the Minister and the Chief Executive of the Minerals
Commission with a report on the particulars of any fresh issues of
shares of its capital stock or borrowings in excess of an amount
equivalent to the Stated Capital of the Company. All such reports
shall be in such form as the Minister may require and shall be
submitted not less than twenty-one (21) days (or such lesser
period as the Minister may agree) in advance of any proposed
alteration, fresh issue or borrowing, as the case may be.

(f) | The Company shall, not later than 180 days after the end of each
Financial Year, furnish the Minister and the Chief Executive of the
Minerals Commission with a copy each of its annual financial
reports including a balance sheet, profit and loss account, and all
notes pertaining thereto, duly certified by a qualified accountant
who is a member of the Ghana Institute of Chartered Accountants.
Such certificate shall not in any way imply acceptance of such
reports by the Government or preclude the Government from
auditing the Company's books of account.

(g) |The Company shall furnish the Minister, the Chief Inspector of
Mines, the Chief Executive of the Minerals Commission and the
Director of Geological Survey with such other reports and
information concerning its operations as they may from time to
time reasonably require. .

18. INSPECTION:

(a) Any person or persons in the service of or acting on behalf of the

Government and authorized in writing by the Minister shall be
19.

entitled at all reasonable times to enter into and upon any part of

the Lease Area and the Company's registered office, for any of the

following purposes:

(i)

(ii)

(iii)

(iv)

(v)

()

to examine the mine workings, equipment, buildings,
installation and any other structures used in the mining
operation;

to inspect the samples which the Company is required to
keep in accordance with the provisions of this Agreement;

to inspect and check the accuracy of the weights and
measures and weighing and measuring devices, used or kept
by the Company;

to examine and make abstracts of the books and records
kept by the Company pursuant to this Agreement;

to verify or ensure compliance by the Company with all
applicable laws and regulations and with its obligations
hereunder; :

to execute any works which the Chief Inspector of Mines
may be entitled to execute in accordance with the provisions
of the Mining Laws and Regulations of Ghana, or of this
Agreement.

(b) | The Company shall make reasonable arrangements to facilitate any

such work or inspection, including making available employees of

the Company to render assistance with respect to any such work or

inspection. All such works and inspections shall be listed by the

Company in the reports and furnished each half year.
CONFIDENTIAL TREATMENT:

The Government shall treat all information supplied by the Company

hereunder as confidential for a period of five (5) years from the date of

submission of such information or upon termination of this Agreement

whichever is sooner and shall not reveal such information to third parties
except with the written consent of the Company which consent shall not

be unreasonably withheld. The Government and persons authorized by

the Government may nevertheless use such information received from the

Company for the purpose of preparing and publishing general reports on

Minerals in Ghana and in connection with any dispute between the

Government and the Company.
20. FINANCIAL OBLIGATIONS:

(a)

Consideration Fees

The Company shall, in consideration of the grant of the Mining

Lease pay to Government an amount of US$30,000.00 (thirty

thousand U.S. Dollars).

Rent:

The Company shall pay rent (which shall be subject to review ) at

the rate of C393,000.00 (three hundred and ninety three thousand

cedis) i.e. (¢5,000 per square kilometre). ;

(i) the said rent shall be paid half yearly in advance on or -
before the first day of January and on or before the first day
of July in each year.

(ii) in the event of a surrender of any part of the Lease Area
pursuant to paragraph 25 hereof, no rental payments shall
be refunded in whole or in part of any area so surrendered
for which yearly rental has been paid in advance or shall
rental payments be refunded in the event of termination.

21. ROYALTIES:

(a)

(b)

The Company shall pay to the Government royalty as prescribed by
legislation.

The Company shall pay royalty to the Government each quarter
through the Commissioner of Internal Revenue based ‘on the
production for that quarter, within thirty (30) days from the end of
the quarter.
(9)

(d)

Any necessary adjustments shall be made annually within sixty (60)
days of the end of each Financial Year, except that any over-
payment of royalty shall not be refunded by the Government but
shall be credited against royalty due and payable in the next
quarter.

In the event of a dispute with respect to the amount of royalty
payable hereunder, the Company shall first make payment of the
lower of the disputed amounts and shall pay forthwith any further
royalty which shall be agreed upon or determined to be payable by
arbitration in accordance with paragraph 35 hereof. Such further
royalty shall carry interest to be agreed upon or at the ruling prime
rate in Ghana at the time of the award or agreement to take effect
from the date on which such amount ought originally to have been
paid.

The Company shall also pay royalty on all timber felled by the

Company in accordance with existing legislation.

22. LATE PAYMENTS:

(a)

(b)

Anything herein contained to the contrary notwithstanding, the
Company shall pay as penalty for any late payment of any amounts
due to the Government hereunder, an additional amount calculated
at the Bank of Ghana re-discount rate for every thirty-day period or
part thereof for the period of the delay in paying the amounts, that
is to say, the period between the actual payment date and the date
on which each such payment should have been made.

In the event the Company shall fail to make payment to the
Government of any amount due hereunder, the Government
without prejudice to any other rights and remedies to which it may
be entitled, may, after giving 30 days notice in writing, enter into
and upon the Lease Area and seize and distrain and sell as
landlords may do for rent in arrears, all or any of the stocks of gold
23.

24.

25.

produced therefrom, and the plant and equipment, materials and
supplies belonging to the Company which shall be thereon; and out
of the monies obtained from the sale in respect of such distress
may retain and pay all of the arrears of any amounts due
hereunder and the costs and expenses incidental to any such
distress and sale and deliver up the surplus (if any) to the
Company.

TAXATION:

(a)

(b)

The Company shall not be required to deduct or withhold any taxes
from any payment made from its external account of which is
authorized under the terms of the Minerals and Mining Law of:

(i) any interest or other costs or fees paid in respect of any
borrowing by or on behalf of the company in foreign
currency for the project;

(ii) any dividends paid to the shareholders.

Save for the above, the Company shall pay tax in accordance with

the laws of Ghana.

FOREIGN EXCHANGE:
All foreign exchange transactions shall be in accordance with the laws of
Ghana.

SURRENDER:

(a)

The Company may surrender at any time and from time to time, by
giving not less than three months’ notice to the Minister, all its
rights hereunder in respect of any part of the Lease Area not larger
in the aggregate than 20% of the said Area. The Company may
surrender a larger part of the Lease Area by giving not less than
twelve (12) months’ notice to the Minister. The Company shall be
relieved of all obligations in respect of the part or parts of the
Lease Area so surrendered except those obligations which accrued
prior to the effective date of surrender.
26.

(c)

The Company shall leave the part of the Lease Area surrendered
and everything thereon in a good and safe condition, provided,
however that the Company shall have no such obligations for areas
surrendered on which the company has not undertaken any works
or which have not been affected by the operations of the Company.
The Company shall take all reasonable measures, in accordance
with good mining practices to leave the surface of such part of the
Lease Area surrendered, in good and usable condition having
regard to the ecology, drainage, reclamation and the protection of
the environment. In the event that the Company fails to do so, the
Minister shall make such part and everything thereon safe and in
good, usable condition at the expense of the Company. The
provisions of sub-paragraphs (a) and (c) of paragraph 29 hereof
shall apply.

The Company shall, on such terms and conditions as may be
agreed upon between the Government and the Company, be
entitled to such wayleaves, easements or other rights through or
across the surrendered part or parts as may be necessary for its
operations and such wayleaves shall not form part or be included in
the calculation of the area of the retained part.

The Government may require that there be reserved over any part
surrendered such wayleaves, easements or other rights as will in its
opinion be necessary or convenient to any party to whom the
Government may subsequently grant a prospecting licence or

mining lease.

EXTENSION:
If the Company, not less than six (6) months before the expiration of this

Agreement, applies to the Minister for an extension of the term hereof

and if the Company shall not be in default at that time in the performance

of any of its obligations hereunder, the Company shall be entitled to an
25

28.

extension of the period of this Agreement upon such terms and conditions

as the parties may then agree.
COMPANY'S RIGHT TO TERMINATE AGREEMENT:

The Company may, if in its opinion the mine can no longer be

economically worked, terminate this Agreement by giving not less than

nine (9) months’ notice to the Government. Such termination shall be

without prejudice to any obligation or liability incurred by the Company

hereunder prior to the effective date of such termination.

GOVERNMENT'S RIGHT TO TERMINATE AGREEMENT:

The Government may, subject to the provisions of this paragraph,

(a)

(b)

terminate this Agreement if any of the following events shall

occur:-

(i)

(ii)

(ili)

(iv)

the Company shall fail to make any of the payments

provided for in this Agreement on the payment date;

the Company shall contravene or fail to comply with. any
other provisions of this Agreement; or

the Company shall become insolvent or bankrupt or enter
into any agreement or composition with its creditors or take
advantage of any law for the benefit of debtors or go into
liquidation, whether compulsory or voluntary, except for the
purposes of reconstruction or amalgamation; or

the Company makes a written. statement to the Government
on any material matter in connection with this Agreement or
with its operations which the Company knows to be false or
makes recklessly without due regard as to whether it was

true or false.

If and whenever the Government decides there are grounds to

terminate this Agreement pursuant to clauses (i) and (ii) of the

preceding sub-paragraph, the Government shall give the Company

notice specifying the particular contravention or failure and permit
the Company to remedy same within three (3) months of such
notice, or such longer period as the Minister may specify in such
notice as being reasonable in the circumstances.

(c) If the Company shall fail to remedy any event specified in clauses
(i) and (ii) of sub-paragraph (a) of this paragraph within the stated
period, or an event specified in clauses (iii) and (iv) of the said sub-
paragraph shall occur, the Government may by notice to the
Company terminate this Agreement, provided that if the Company
disputes whether there has been any contravention or failure to
comply with the conditions hereof (including any dispute as to the
calculation of payments by the Company to the Government
hereunder), and the Company shall, within such period as aforesaid
refer the dispute to arbitration in accordance with paragraph 35
hereof and, thereafter, diligently prosecute its claim thereunder,
the Government shall not terminate this Agreement except as the
same may be consistent with the terms of the arbitration award.

(d) No'delay or omission or course of dealing by the Government shall
impair any of its rights hereunder or be construed to be a waiver of
any event specified in sub-paragraph (a) of this paragraph or an
acquiescence therein.

(e) Upon termination of this Agreement, every right of the Company
hereunder shall cease (save as otherwise specifically provided
hereunder) but subject nevertheless and without prejudice to any
obligation or liability imposed or incurred under this Agreement
prior to the effective date of termination and to such rights as the
Government may have under the law.

29. ASSETS ON TERMINATION OR EXPIRATION:
(a) Upon the termination or expiration of this Agreement, immovable

assets of the Company in the Lease Area and all other
appurtenances, pits, trenches and boreholes shall on the effective
()

(d)

date of termination or expiration, become the property of the
Government without charge.

All materials, supplies, vehicles and other movable assets of the
Company in the Lease Area which are fully depreciated for tax
purposes, shall become the property of the Government without
charge on the effective date of termination or expiration. Any such
property which is not then fully depreciated for tax purposes shall
be offered for sale to the Government within sixty (60) days from
the effective date of such termination or expiration at the
depreciated cost. If the Government shall not accept such offer
within sixty (60) days, the Company may sell, remove or otherwise
dispose of all such property within a period of one hundred and
eighty (180) days after the expiration of such offer. All such
property not sold, removed or otherwise disposed of shall become
the property of the Government without charge.

Notwithstanding the foregoing, the Minister, may by notice to the
Company require the removal or destruction of any assets of the
Company in the Leased Area, and if the Company does not remove
or destroy such assets within a period of thirty (30) days from the
date of the Minister’s notice to that effect, the Minister shall cause
such removal or destruction at the expense of the Company.

The Company shall take all reasonable measures to ensure that all
of the assets to be offered for sale to the Government or
transferred to the Government in accordance with this paragraph
shall be maintained in substantially the same condition in which
they were at the date of the termination or the date on which the
Company reasonably knew that such termination would occur and
any such assets shall not be disposed of, dismantled or destroyed
except as specifically provided for in this paragraph.
(e)

()

Upon the termination or expiration of this Agreement, the Company
shall leave the Lease Area and everything thereon in good
condition, having regard to the ecology, drainage, reclamation,
environmental protection, health and safety; provided however that
the Company shall have no obligation in respect of areas where the
Company has not undertaken any work or which have not been
affected by the Company’s operations. In this connection, unless
the Chief Inspector of Mines otherwise directs, the Company shall,
in accordance with good mining practices, fill up or fence and make
safe all holes and excavations to the reasonable satisfaction of the
Chief Inspector of Mines. In addition the Company shall take all
reasonable measures to leave the surface of the Lease Area in
usable condition and to restore .all structures thereon not the
property of the Company to their original condition. In the event
that the Company fails to do so, the Minister shall restore and
make safe the Lease Area and everything thereon at the expense
of the Company. :

The Company shall have the right to enter upon the Lease Area for
the aforesaid purposes, subject to. the rights of surface owners or
others, for a period of six (6) months from the effective date of the
termination or such longer period as the Minister may decide.

30. FORCE MAJEURE:

(a)

All obligations on the part of the Company to comply with any of
the conditions herein (except the obligation to make payment of
monies due to the Government) shall be suspended during the
period the Company is prevented by force majeure from fulfilling
such obligations, the Company having taken all reasonable
precautions, due care and reasonable alternative measures with the
objective of avoiding such non-compliance and of carrying out its

obligations hereunder. The Company shall take all reasonable
31.

steps to remove such causes of the inability to fulfil the terms and
conditions hereof with the minimum of delay.

(b) For the purpose of this paragraph, force majeure includes
Government restraints not arising from the non-compliance by the
Company with the conditions herein, acts of God, war, strikes,
insurrection, riots, earthquakes, storm, flood or other adverse
weather conditions or any other event which the Company could
not reasonably be expected to prevent or control, but shall not
include any event caused by a failure to observe good mining
practices or by the negligence of the Company or any of its
employees or contractors.

(c) | The Company shall notify the Minister within forty-eight (48) hours
of any event of force majeure affecting its ability to fulfil the
conditions hereof or of any events which may endanger the natural
resources of Ghana and similarly notify the Government of. the
restoration of normal conditions within forty-eight hours of such
restoration.- This provision shall be in addition to any requirements
contained in the Mining Regulations in force in Ghana.

(d) The terms of this Agreement shall be extended for a period of time
equal to the period or periods during which the company was
affected by conditions set forth in the sub-paragraph (a) and (b) of
this paragraph or for such period as may be agreed by the parties.

POLITICAL ACTIVITY:
The Company shall not engage in political activity of any kind in Ghana or
make a donation, gift or grant to any political party. The Company shall
make it a condition of employment that no employee, other than a citizen
of Ghana shall engage in political activity and shall not make donations,
gifts or grants to any political party. In the event of any such employee
acting in disregard to this condition, he shall be dismissed forthwith.
32.

33,

a.

EAM

ADVERTISEMENTS, PROSPECTUSES, ETC:

Neither the Company nor any affiliated Company shall in any manner
claim or suggest, whether expressly or by implication that the Government
or any agency or official thereof, has expressed any opinion with respect
to gold in the Lease Area and no statement to this effect shall be included
in or endorsed on any prospectus notice, circular, advertisement, press
release or similar document issued by the Company or any affiliated
Company for the purpose of raising new capital.

CO-OPERATION OF THE PARTIES:

Each of the parties hereto undertake that it will from time to time do all
such acts and make, enter into, execute, acknowledge and deliver at the
request of the other party, such supplemental or additional instruments,
documents, agreements, consents, information or otherwise as may be
reasonably required for the purpose of implementing or further assuring
the rights and obligations of the other party under this Agreement.
NOTICE:

Any application, notice, consent, approval, direction, instruction or waiver
hereunder shall be in writing and shall be delivered by hand or by
registered mail. Delivery by hand shall be deemed to be effective from
the time of delivery and delivery by registered mail shall be deemed to be
effective from such time as it would in the ordinary course of registered
mail be delivered to the addressee. ,

ARBITRATION AND SETTLEMENT OF DISPUTES:

(a) Any dispute between the parties in respect of the interpretation or

enforcement of the provisions of this document shall be settled in
accordance with the procedures available in Ghana for the
settlement of such dispute provided that at the instance of either of
the parties any such dispute may be submitted for settlement by
arbitration under the Arbitration Rule of the United Nations
Commission on International Trade Law (the “UNCITRAL Rule”).
(c)

(d)

Any arbitration under the UNCITRAL Rules shall be by three (3)
arbitrators unless the parties agree to a single arbitrator. The place
of arbitration shall be Accra and the proceedings shall be in English
unless the parties otherwise agree. Ghana Law shall be the law
applicable to the proceedings.

Nothing in clause 35(a) or 35(b) shall prevent either of the parties
from requesting any judicial authority to order provisional measures
prior to the initiation of arbitration proceedings or during the
proceedings for the preservation of their respective rights.

The parties acknowledge and that this Agreement was made on the
basis of the laws and conditions prevailing at the date of the
effective conclusions of the negotiation of this Agreement and
accordingly, if thereafter, new laws and conditions come into
existence which unfairly affect the interest of either party to this
Agreement, then the party so unfairly affected shall be entitled to
request a re-negotiation and the parties shall thereupon “re-
negotiate. ;

The parties hereby undertake and covenant with each other to
make every effort to agree, co-operate, negotiate and to take such
action as may be necessary to remove the causes of unfairness or

disputes.

36. ASSIGNMENT AND TRANSFER OF RIGHTS:

(a)

(b)

This Agreement shall not be assignable in whole or in part by the
Company without the prior consent in writing of the Government.
The Government may impose such conditions precedent to the
giving of such consent as it may deem appropriate in the
circumstances. No assignment, however, may relieve the Company
of its obligations under this Agreement except to the extent that
such obligations are actually assumed by the Assignee.
RANK MINING CONCESSION

CO-ORDINATE OF PILLAR

‘LAT LONG

PI. 7°05'00" 2°20" so"
2. 7°05'00" = |2° 1729"
PI. TON IST 2917735"
Pa. 7°04" 18" 2° 18°00"
"ps. 70241" 2° 18"00"
P6, 770241" 2° 19°20"
iP7. 7201752" 2° 19207
{Pg 7901752" 2° 20°00"
{P9, 7°00°10" 2° 20" 00"
'P10. 7° 00°00" 2° 20°07"
jPII. 6°58" 30"
P12. 6? 58°30"

P13. 6° 56°20"
“P14. 62.56" 20"

were

(c) During the term of this Agreement, no shares of the capital stock of
the Company may be transferred except in accordance with the
Minerals and Mining Law.
37, HEADINGS:
The headings given to paragraphs in this Agreement are for convenience
only and shall not affect the construction or interpretation of this
Agreement.
38. GOVERNING LAWS:
This Agreement shall be governed and construed in accordance with the

Laws of Ghana.

THE SCHEDULE ABOVE REFERRED TO

All that piece or parcel of land containing an approximate area of 78.60 square
kilometres lying to the North of Latitudes 6°56'20”, 6°58’30”, 7°00’10”, 7001'52”,
7002'41” and 7°04'18"; South of Latitudes 6°58’30”, 7°00'00" and 7°05'00"; East
of Longitudes 2°20’50”, 2°23’15” and 2°25'00”, West of Longitudes 2°17'29”,
2°17'35", 2°18'00", 2°19'20"; 2°20'00”, 2020'07” and 2°20'56” in the Asutifi
District of the Brong Ahafo Region of the Republic of Ghana which piece or
parcel of land are more particularly delineated on the plan annexed hereto for
the purposes of identification and not of limitation.
IN WITNESS OF WHICH the Parties have respectively executed the original and
counterpart of this Agreement on the date first above written.

SIGNED BY THE GOVERNMENT OF THE ]
REPUBLIC OF GHANA acting by ]
DR. KWAKU AFRIYIE, the Minister of Lands, ]
Forestry and Mines who by this execution J
Warrants to the other party that he is duly ]

Authorized and empowered to enter into this]

Cnty
Blinister
Agreement in the presence of: MINISTRY OF LANDS, FOAESTRY & MINES

"SIGNED BY THE WITHIN-NAMED ]
RANK MINING COMPANY LIMITED J
acting by its Chief Executive/Managing Director] -

Cha Cecrinins

Ik CHS BdURASSA

who by this execution warrants to the other =]

party that he is duly authorized and ] Masriterneaneaggercena
empowered to enter into this Agreement in ] MANAGING DIRECTOR
the presence of: ]

DIRECTOR/SECRETARY
OATH OF PROOF
1 Gueovege Banged of ACCRA make oath and say that
onthe 138 day of dave 2001 I was present and saw
DR. KWAKU AFRIYIE, Minister of Lands, Forestry and Mines duly execute the
Instrument now produced to me and marked “A” and that the said Du- [Kwas la Aly : ys
can read and write.

SWORN at Accra, this AIP day of Jane 2001

BEFORE ME.

oe 7 Ren b
This is the Instrument Marked * rr€G to in the Oath of Geevye aa §
Sworn before me this Q)~day of ,

4G@RA
CERTIFICATE OF PROOF 3
On the ay tiay of Jun< 2001at O'clock in the
noon this Instrument was proved before me by the Oath of the within-named
Fe Re w Erk
C-esvge k to have been duly executed by
the within-named DR. KWAKU AFRIYIE for and on behalf of “the Government” of

the Republic of Ghana for Lessor herein.
7 ee

GOVERNMENT OF THE REPUBLIC OF GHANA

Me

MINING LEASE

EXPIRY DATE: |) — é _

FILE NO:

oy

"evy
SOLICITOR OF

THE SUPREME COURT \

IN ACCORDANCE? wit ©
ACT 1968 | CERTIFY Ty

